        Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 1 of 45




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    AVCO CORPORATION,                              No. 4:12-CV-01313

         Plaintiff-Counterclaim                    (Judge Brann)
                Defendant,

         v.

    TURN AND BANK HOLDINGS,
    LLC, AND PRECISION
    AIRMOTIVE, LLC,

         Defendants-Counterclaim
              Plaintiffs,

         v.

    AVSTAR FUEL SYSTEMS, INC.

         Counterclaim Defendant.

                           MEMORANDUM OPINION

                                   JUNE 22, 2020

I.      BACKGROUND

        In 2015, Avco Corp. (“Avco”) filed a second amended complaint in which it

sought declaratory judgment holding that AVStar Fuel Systems, Inc. (“AVStar”) and

Avco had not infringed on Turn and Bank Holdings, Inc.’s (“TNB”) trademarks, and

seeking cancellation of several of TNB’s trademarks related to airplane engine fuel

injection systems known as “servos.”1 TNB in turn filed a counterclaim asserting


1
     Doc. 138.
        Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 2 of 45




that AVStar and Avco were liable for trademark infringement and unfair competition

under the Lanham Act and Pennsylvania common law related to AVStar’s use of

TNB’s “RSA” Marks, which are used on servos produced by Precision Airmotive

Corporation (“Precision”).2

       Much of the relevant history and facts related to the underlying dispute—such

as the history of the companies and details regarding aircraft engines, servos, and

naming conventions—was outlined in some detail in this Court’s prior summary

judgment Memorandum and, because it is not directly relevant to the pending

motions, will not be repeated here.3 As relevant here, Precision has long produced

servos bearing RSA Marks and, when AVStar and Avco reached an agreement on

the purchase of AVStar servos, Avco required that AVStar use the same RSA Marks

as are used by Precision.4

       Based on the facts underlying this matter, in April 2018, this Court granted

TNB’s motion for summary judgment and denied Avco’s motion for summary

judgment.5 The Court concluded that TNB had established as a matter of law that

the RSA Marks are valid and legally protectable, and that AVStar’s use of the marks

was likely to cause consumer confusion.6 The Court therefore entered judgment on



2
    Doc. 144. Although there are several iterations of Precision, for the sake of simplicity, the
    Court refers them as a single entity in this Memorandum.
3
    See Doc. 356 at 2-10.
4
    Id. at 3, 5.
5
    Docs. 356, 357.
6
    Doc. 356.
                                                2
         Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 3 of 45




the issue of liability as to all counterclaims, leaving for trial only the issue of

damages against AVStar and Avco.7 In December 2019, the parties filed dueling

motions to exclude expert testimony: TNB seeks to exclude the testimony of Avco’s

expert, Krista Holt, while Avco8 seeks to exclude the testimony of TNB’s expert,

Dana Trexler. 9 Additionally, TNB has filed a motion to “exclude evidence or

argument on liability and matters already decided by the Court,”10 while Avco has

filed a motion to strike one of TNB’s reply briefs.11

        In February 2020, the Court held a hearing on the pending motions to exclude,

where it heard testimony from Holt and Trexler. The Court thereafter provided the

parties with an opportunity to file supplemental briefs, which they have done. 12

Having reviewed the briefs, expert reports, and testimony, it is apparent that the

dispute between the experts and parties boils down to a simple question: would Avco

have purchased AVStar servos absent AVStar’s use of the RSA Marks? Although

the Court views one expert opinion as markedly better than the other, both experts

offer reasoned bases for their opposing conclusions that Avco either would or would

not have made such purchases. As explained below, resolution of this question will



7
     Id.
8
     For purposes of the motions to exclude, except as necessary to distinguish between the entities,
     AVStar and Avco are referred to collectively as only Avco, while TNB and Precision are
     referred to as only TNB.
9
     Docs. 430, 432.
10
     Doc. 428.
11
     Doc. 458.
12
     Docs. 452, 453, 455.
                                                 3
         Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 4 of 45




likely turn upon factual determinations that may only be resolved at trial. Because

the reliability of the expert opinions is either well established, or must be examined

more carefully upon receipt of evidence at trial, the motions to exclude will largely

be denied. Furthermore, TNB’s motion to exclude certain evidence or argument will

be denied, and Avco’s motion to strike will be denied, although Avco’s sur-reply

brief will be accepted.

II.      DISCUSSION

         Federal Rules of Evidence 702 and 703 govern the admissibility of expert

testimony and set forth certain criteria for admissibility. Expanding upon those

Rules, the United States Supreme Court set forth the standard for admissibility of

expert testimony in Daubert v. Merrell Dow Pharm., Inc.13 The Court in Daubert

delegated to district courts a “gatekeeping responsibility” under Rule 702, which

requires that courts determine at the outset whether an expert witness may “testify

to (1) scientific knowledge that (2) will assist the trier of fact.”14 That gate-keeping

function demands an assessment of “whether the reasoning or methodology

underlying the testimony is scientifically valid” as well as “whether that reasoning

or methodology properly can be applied to the facts in issue.”15 A district court

“exercises more control over experts than over lay witnesses,” since “[e]xpert

evidence can be both powerful and quite misleading because of the difficulty in


13
      509 U.S. 579 (1993).
14
      Id. at 592.
15
      Id. at 592-93.
                                           4
         Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 5 of 45




evaluating it.”16

        Following Daubert, the United States Court of Appeals for the Third Circuit

cast expert admissibility determinations in light of three basic requirements:

(1) qualification; (2) reliability; and (3) fit.17 The qualification prong demands that

the proffered expert possess sufficient “specialized knowledge” to testify as an

expert.18 To satisfy the reliability prong, an expert’s opinion “must be based on the

‘methods and procedures of science’ rather than on ‘subjective belief or unsupported

speculation.’”19 The Third Circuit has set forth eight non-exclusive factors that “a

district court should take into account” when deciding the reliability of expert

testimony:

        (1) whether a method consists of a testable hypothesis; (2) whether the
        method has been subject to peer review; (3) the known or potential rate
        of error; (4) the existence and maintenance of standards controlling the
        technique’s operation; (5) whether the method is generally accepted;
        (6) the relationship of the technique to methods which have been
        established to be reliable; (7) the qualifications of the expert witness
        testifying based on the methodology; and (8) the non-judicial uses to
        which the method has been put.20

With regard to the fit prong, the Third Circuit explained that admissibility “depends

. . . on the proffered connection between the scientific research or test result . . . and

[the] particular disputed factual issues.”21


16
     Id. at 595 (internal quotation marks omitted).
17
     In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 741-43 (3d Cir. 1994).
18
     Id. at 741.
19
     Id. at 742 (quoting Daubert, 509 U.S. at 589).
20
     Id. at 742 n.8.
21
     Id. at 743 (internal quotation marks omitted).
                                                  5
        Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 6 of 45




        The burden of proof for admissibility of expert testimony falls upon the party

that seeks to introduce the evidence. 22            However, as the Third Circuit has

emphasized, “[t]he test of admissibility is not whether a particular scientific opinion

has the best foundation or whether it is demonstrably correct. Rather, the test is

whether the particular opinion is based on valid reasoning and reliable

methodology.”23

        This standard is not intended to be a high one, nor is it to be applied in
        a manner that requires the plaintiffs to prove their case twice—they do
        not have to demonstrate to the judge by a preponderance of the evidence
        that the assessments of their experts are correct, they only have to
        demonstrate by a preponderance of evidence that their opinions are
        reliable.24

District courts must always be cognizant of the fact that “[t]he analysis of the

conclusions themselves is for the trier of fact when the expert is subjected to cross-

examination.”25

        A.     TNB’s Motion to Exclude

        TNB argues that Krista Holt’s testimony should be excluded on two grounds.

First, TNB asserts that Holt should be precluded from testifying that profits from

AVStar’s sales to Avco and Avco’s sales of engines which incorporated AVStar

servos should be excluded from any disgorged profits analysis, as this matter was




22
     Oddi v. Ford Motor Co., 234 F.3d 136, 145 (3d Cir. 2000)
23
     Id. (internal quotation marks omitted).
24
     Id. (internal quotation marks omitted).
25
     Id. (internal quotation marks omitted).
                                               6
        Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 7 of 45




decided at summary judgment.26 Second, TNB contends that Holt is not sufficiently

qualified to testify regarding naming conventions for pressure carburetors and/or

fuel injection servos.27 TNB argues that Holt’s testimony in that respect could only

serve as an attempt to refute the validity of the RSA Marks, which this Court has

already established as a matter of law.28 Furthermore, Holt’s statements are based

on unauthenticated hearsay and made in an area in which Holt possesses no

expertise.29

        Finally, in its supplemental memorandum, TNB asks that certain of Holt’s

opinions and theories expressed at the Daubert hearing be excluded.30 TNB asserts

that several of these opinions were first expressed after the relevant deadlines passed,

including: (1) calculations based on AVStar’s sale of servos after it ceased using

RSA Marks, including models bearing LFC and LFR Marks;31 (2) any valuation of

the RSA Marks based upon a 2013 Sales Agreement between TNB and Precision;32

and (3) any opinion based upon Holt’s knowledge or expertise in marketing.33 TNB

also argues that, because these opinions were not timely disclosed, it is entitled to

reimbursement of reasonable fees expended in addressing this matter.34



26
     Doc. 431 at 7-13.
27
     Id. at 13-15.
28
     Id. at 14.
29
     Id. at 14-15.
30
     Doc. 453.
31
     Id. at 8-15.
32
     Id. at 15-17.
33
     Id. at 17-20.
34
     Id. at 21-22.
                                           7
        Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 8 of 45




               i.        Opinion Regarding Naming Conventions

        Turning first to TNB’s assertion that Holt should be barred from offering

expert testimony as to carburetor or servo naming conventions, during the Daubert

hearing Holt made clear that she in fact is not offering any such expert opinion, but

instead included information on naming conventions in her expert reports for

background purposes only.35 Because Holt does not intend to offer an expert opinion

regarding carburetor or servo naming conventions, TNB’s motion to exclude said

opinion will be denied as unnecessary.

               ii.       Use of LFC and LFR Data

        Next, TNB asserts that Holt should not be permitted to offer any opinion or

testimony that relies upon AVStar sales figures dated after 2018 when AVStar

switched from the RSA Marks to LFC and LFR Marks.36 TNB asserts that Avco

agreed it would not raise any new damages theories or rely upon LFC sales numbers

in proffering expert opinions.37 Nevertheless, TNB argues, Holt for the first time

during the Daubert hearing asserted that stable or rising sales figures after AVStar

ceased using the RSA Marks means that the RSA Marks held no significant value.38

Avco in turn asserts that Holt has not changed her opinion but, rather, is supporting

her opinion with new evidence that was not previously available, which is



35
     Doc. 451 at 186.
36
     Doc. 453 at 8-15.
37
     Id.
38
     Id.
                                           8
         Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 9 of 45




permissible, particularly since Precision demanded the updated financial

information.39 Regardless, Avco argues, exclusion is not justified.40

        First, TNB asserts that Avco agreed it would not raise any new damages

theories or rely upon LFC sales numbers in proffering expert opinions, as the parties

stipulated in a letter to the Court that they would submit “expert reports that include

updated financial numbers (not including sales of LFC units).”41 Avco contends that

TNB is twisting the intent of that language, which “was included with the intent to

clarify that Ms. Trexler would not include additional damages based on the sales of

LFC servos Precision claimed to still be infringing because that would be double-

dipping in light of the then pending North Carolina action.”42

        As to Precision’s contention that Avco agreed not to supplement Holt’s

opinion based upon the LFC/LFR data, given the clearly differing views on the

meaning of the somewhat ambiguous language contained in the letter, and the lack

of clear evidence supporting either interpretation, the Court will not exclude said

data based on the letter.

        Second, contrary to TNB’s assertion, it is clear that use of the LFC/LFR Data

does not constitute a new opinion from Holt. Holt’s 2017 opinion did not incorporate

LFC/LFR data because AVStar did not begin to use LFC and LFR Marks on its



39
     Doc. 455 at 7-14.
40
     Id. at 12-14.
41
     Id.; Doc. 426.
42
     Doc. 455 at 6 n.3.
                                          9
        Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 10 of 45




servos until July 2018 and October 2019, respectively.43 That data shows that sales

of AVStar servos remained consistent or slightly increased after AVStar ceased

using the RSA Marks on its servos.44

        While Holt’s 2017 report did not include LFC/LFR data, Holt nevertheless

opined that Avco purchased servos based on a number of factors, including “price,

quality, and speed of service”45 and that purchasing decisions were not driven by the

RSA Marks.46 Similarly, in her November 2019 update, Holt again opined “that

Avco purchased factory new servos from AVStar for a number of reasons: price,

quality, on-time delivery, and the benefit of having a second servo supplier” and not

because of the RSA Marks that those servos bore.47 Holt further noted that recent

data from the sales of AVStar servos bearing LFC Marks supported her opinion:

“my analysis of AVStar sales indicates that after AVStar stopped making its servos

with the RSA marks, its servo sales rose which appears inconsistent with a theory

that servo purchases are driven by the markings that they bear.”48

        At the Daubert hearing, Holt reiterated her view that servo purchases were

driven by factors other than the RSA Marks, as demonstrated by stable or increased

servo sales after AVStar began using LFC and LFR Marks on its servos.49 As Holt


43
     Doc. 435-7 at 2 n.3; Doc. 451 at 146.
44
     See Daubert Hearing Ex. CD-3.
45
     Doc. 435-2 at 17.
46
     Id. at 17-18.
47
     Doc. 436-1 at 1 n.1.
48
     Id. at 16 n.1. See also Doc. 435-7 (comparing AVStar sales of RSA and LFC servos).
49
     Doc. 451 at 142-48, 154-62.
                                                10
        Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 11 of 45




explained, “there is no part of the purchase decision that is based on the model

number. And in fact, that was played out when they did change the model number

and the profits stayed the same. So we know that it’s zero percent because the profits

stayed the same.”50

        This demonstrates that Holt’s use of the LFC/LFR data does not constitute a

new opinion but, rather, is simply a reiteration of her prior opinion utilizing new data

not available at the time that she drafted her original expert report. In such

circumstances, courts have repeatedly expressed that an opinion “need not be

stricken if it is merely ‘an elaboration of and consistent with an opinion/issue

previously addressed’ in the expert report.” 51 Consistent with this general rule,

courts will permit an expert to supplement her report when she “receives newly

produced information after submitting . . . her expert report.”52 Because Holt’s use

of the LFC/LFR Data—data that was not available at the time she issued her initial

report—is consistent with, and a mere elaboration of, her prior opinion, Holt will not

be precluded from relying on that data in formulating her expert opinion.

        Third, even assuming that use of the LFC/LFR Data constitutes a new opinion,

the Court concludes that exclusion would not be warranted. This Court must



50
     Id. at 162.
51
     N.J. Dep’t of Envtl. Prot. v. Amerada Hess Corp., No. CV156468FLWLHG, 2019 WL
     4052431, at *4 (D.N.J. Aug. 28, 2019) (quoting Pritchard v. Dow Agro Scis., 263 F.R.D. 277,
     284-85 (W.D. Pa. 2009)).
52
     Ezaki Glico Kabushiki Kaisha v. Lotte Int’l Am. Corp., No. CV155477MCALDW, 2019 WL
     581544, at *3 (D.N.J. Feb. 13, 2019) (collecting cases).
                                                 11
       Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 12 of 45




evaluate any attempt to exclude an expert opinion or evidence under the “Pennypack

factors” and consider:

        (1) “the prejudice or surprise in fact of the party against whom the
        excluded witnesses would have testified” or the excluded evidence
        would have been offered; (2) “the ability of that party to cure the
        prejudice”; (3) the extent to which allowing such witnesses or evidence
        would “disrupt the orderly and efficient trial of the case or of other cases
        in the court”; (4) any “bad faith or willfulness in failing to comply with
        the court’s order”; and (5) the importance of the excluded evidence.53

        As to prejudice or surprise, there is little present. As discussed previously,

the new LFC/LFR Data merely reinforces Holt’s earlier opinion that AVStar’s sales

to Avco were driven by factors other than the RSA Marks; that Holt would

supplement her opinion with pertinent data could not have surprised TNB,

particularly where that data was supplied to TNB. Holt previously noted that she

relied on the Litigation Services Handbook—a tool commonly used by experts—

which notes that, if possible, experts should consider “the infringer’s sales and

profits before and after the alleged wrongful act.”54 Critically, TNB’s own expert

also considered the LFC sales data in formulating her expert opinion.55 Given that

TNB was aware of the sales data, aware that such data was relevant to any damages

analysis, and that the data was relied upon by its own expert, it is difficult to conceive

of any surprise or prejudice resulting from Holt’s reliance upon that data, and the



53
     ZF Meritor, LLC v. Eaton Corp., 696 F.3d 254, 298 (3d Cir. 2012) (quoting Meyers v.
     Pennypack Woods Home Ownership Ass’n, 559 F.2d 894, 904-05 (3d Cir. 1977)).
54
     Doc. 451 at 154-55; see 456-3 at 4.
55
     Doc. 451 at 112-13.
                                           12
        Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 13 of 45




first factor weighs in favor of permitting Holt to consider the LFC/LFR Data.

Because there is little or no prejudice, the second factor likewise militates in favor

of admitting the data, as there is no prejudice for Avco to cure.

        With regard to the third factor, permitting reliance on the LFC/LFR Data

would not disrupt the orderly and efficient trial of this case. Trial has not yet been

set in this matter and, given that all parties are aware of the LFC/LFR Data, and their

experts have considered that data, it is highly unlikely that admission of the data

would disrupt or impede trial in any manner. Fourth, the Court perceives no bad

faith or willfulness in Holt’s actions. The LFC/LFR Data was not available when

Holt submitted her initial expert report, and the data did not come into existence until

2018 and later. Holt’s opinion was updated when possible and, thus, does not appear

to have been updated in bad faith.

        Finally, the LFC/LFR Data is of significant importance. As Holt discussed in

her Daubert testimony, comparing sales of infringing products with sales after the

infringing marks are removed is the only information that speaks directly to the

“effect of a mark” and that directly answers the question “[d]o those decision makers

make different decisions when the mark is changed, or do they make the same

decisions and buy the same amount of sales at the same profits.”56 This data is highly

relevant, and TNB’s motion raises a fundamental question for the Court: should it



56
     Doc. 451 at 155-56.
                                          13
        Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 14 of 45




be deprived of perhaps the most pertinent data available regarding apportionment of

profits—AVStar’s sales figures after it ceased using the RSA Marks—simply

because that data was not available earlier in these proceedings? All five Pennypack

factors indicated that the answer here must be no, and TNB’s motion to exclude the

LFC/LFR Data or any opinion based on that data will be denied.

               iii.       Opinion Related to 2013 Sales Agreement

        TNB next argues that the Court should exclude any valuation opinion from

Holt based upon the 2013 Sales Agreement between TNB and Precision, as Holt did

not offer said opinion prior to the Daubert hearing.57 Avco responds that Holt was

offering a possible value for Precision, not the RSA Marks, and that her opinion

related to the 2013 Sales Agreement is not new, but was instead discussed during

Holt’s initial report and deposition and is only being offered to refute Precision’s

criticism of her opinion.58

        Based on Holt’s testimony at the Daubert hearing, it does appear that she is

offering a new method—never before proffered—for valuing Precision and the RSA

Marks. Holt testified at the hearing that trademarks are valued by “look[ing] at the

marketplace. Has this ever been bought or sold. What was the price . . . we know

that when Precision was purchased, a transaction happened. And it was [$]600,000




57
     Doc. 453 at 15-17.
58
     Doc. 455 at 15-16.
                                            14
        Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 15 of 45




for the entire company, including the trademark. . . . that’s a market transaction that

you could refer to . . . [b]ecause that happened in the marketplace.”59

        Holt followed up that testimony by asserting that “Precision, the entire

company, every single thing they have, every piece of equipment, every

manufacturing—every single thing they had was valued at [$]600,000,” including

its trademarks.60 Holt elaborated that “[w]ithin that [$600,000] somewhere would

be the fact that you were using a modeling number . . . [s]o . . . after you take out the

equipment, . . . and after you take out the facility, you take out everything, you would

be left with the [value of the] trademark.”61

        This testimony clearly indicates that Holt was offering an opinion as to the

value of Precision and, more specifically, its trademarks and the RSA Marks—an

opinion that was not offered at any earlier time. The Court must therefore analyze

the Pennypack factors to determine whether such opinion should be excluded.

        First, turning to TNB’s prejudice or surprise, the surprise is great, as Holt

never before connected TNB’s purchase of Precision with a valuation of the RSA

Marks or with any damage calculation from AVStar’s misappropriation of the RSA

Marks. This would also lead to some prejudice—to fully understand and respond to

Holt’s new theory, TNB would likely need to expend further resources by deposing

Holt and/or obtaining a rebuttal opinion from Trexler.


59
     Doc. 451 at 206-07.
60
     Id. at 210.
61
     Id. at 211.
                                           15
        Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 16 of 45




        As to the second and third factors, Avco does have some ability to cure any

prejudice by submitting Holt to an additional deposition and by paying some or all

of TNB’s associated costs. Although trial has not yet been scheduled, permitting

this new opinion would engender some delay. Upon disposition of the pending

motions, this matter is likely be ready to be scheduled for a date certain trial.

However, such a trial would almost certainly be delayed should an additional

deposition need to be scheduled and a rebuttal opinion prepared.

        With respect to the fourth Pennypack factor, the Court cannot conclude that

Holt’s opinion was untimely offered either willfully or in bad faith. Rather, as Avco

notes, Holt appears to have offered the opinion in response to defense counsel’s

criticism of her apportionment methodology and—as defense counsel viewed it—

“her testimony about apparent lack of value of the trademarks.”62

         Finally, as to the fifth and “most significant factor,”63 the importance of the

excluded evidence, the Court finds that evidence related to the 2013 Sales

Agreement is of little importance. Any valuation of Precision as a whole, or its

trademarks, it entirely irrelevant to the issue before the Court—the damages to which

TNB is entitled based upon AVStar/Avco’s infringement of TNB’s trademarks.64

The Court has been unable to locate a single court case or opinion that links the



62
     Doc. 451 at 206.
63
     ZF Meritor, 696 F.3d at 298.
64
     See 15 U.S.C. § 1117 (noting that monetary award for trademark infringement is based upon
     actual damages or lost profits).
                                               16
        Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 17 of 45




perceived value of a trademark by its owner to the damages that result from a

misappropriation of that mark, and Holt’s testimony did not provide any basis to find

such a nexus.

        Accordingly, after weighing the five Pennypack factors, the Court concludes

that TNB’s motion to exclude Holt’s opinion with respect to the 2013 Sales

Agreement will be conditionally granted. However, Avco has the option of pursuing

this theory should it wish to pay TNB’s costs and expenses associated with preparing

a rebuttal to the theory.

               iv.        Expert Marketing Opinion

        TNB next contends that Holt should be precluded from offering any opinion

as a marketing expert, as she never before asserted that she would offer an expert

opinion in marketing, she has no direct experience in the field as it relates to the

aviation industry and only consulted with Avco itself in an attempt to gain insight

into the driving factors for aviation purchases.65 In response, Avco argues that Holt

offers no new marketing opinion; rather, Holt simply used her marketing

background—which she relayed in her initial report—to assist her in determining

what drove market purchasing decisions as part of her apportionment analysis.66 To

the extent that TNB challenges Holt’s reliance on testimony from Avco employees,

Avco asserts that experts may rely on such testimony.67


65
     Doc. 453 at 17-20.
66
     Doc. 455 at 15-18.
67
     Id. at 17.
                                           17
        Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 18 of 45




        During the Daubert hearing, Holt testified that “of course” she was offering

an opinion as a marketing expert.68 As Holt explained, however, “[w]hat we are

often looking at in intellectual property as a marketing expert is we are looking at

what drives the purchase decision,” which is critical to an apportionment analysis.69

She further emphasized that “[f]or intellectual property cases, because we look at

what drives the purchase decision, it is often marketing kinds of opinions that are

going to get to bottom of that.”70

        Thus, although Holt’s testimony facially supports the notion that she is

attempting to offer an independent expert marketing opinion, a deeper reading of her

testimony demonstrates that Holt’s marketing experience merely informs her expert

opinion as to damage calculations. The basis of that opinion—that apportionment

should be based upon what drives purchasing decisions, and only purchases

influenced by the RSA Marks should be disgorged from AVStar/Avco’s profits—

has been a part of Holt’s expert opinion since the beginning.71 Although the Court

recognizes that this is a fine line, Holt may rely on her experience with marketing,

but only to the extent that such experience informed her understanding of what




68
     Doc. 451 at 187.
69
     Id.; see id. at 187-94.
70
     Id. at 190.
71
     E.g., Doc. 435-2 at 17-18 (Holt’s February 2017 rebuttal report explaining that damages must
     account for sales that are not attributable to RSA Marks but, instead, were driven by other
     factors).
                                                  18
        Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 19 of 45




factors drive purchasing decisions for servos and, thus, how to apportion AVStar

and Avco’s profits.

        To the extent that Holt seeks to offer naked expert marketing testimony, for

largely the same reasons discussed above with respect to Holt’s testimony related to

the 2013 Sales Agreement, she will be precluded from so doing. Holt never before

indicated that she would offer expert marketing opinions, and TNB would be unable

to prepare a rebuttal without expending significant time and resources, which would

inevitably delay trial. Although it is difficult to ascertain whether there is any bad

faith or willfulness in any belated disclosure of an expert marketing opinion—if

indeed Holt seeks to offer such an opinion—the importance of an independent

marketing expert opinion, separate and apart from an understanding of what drives

purchasing decisions, would seem negligible. Consequently, Holt may not offer an

independent expert marketing opinion.

               v.         Whether Holt’s Expert Opinion Should be Excluded

        Finally, turning to the merits of TNB’s assertion that Holt’s expert opinion

should be excluded, TNB argues that Holt should be precluded from testifying that

profits from AVStar’s sales to Avco, and Avco’s sales of engines that incorporate

AVStar servos, should be excluded from any disgorged profits analysis.72




72
     Doc. 431 at 11-17.
                                            19
        Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 20 of 45




        TNB asserts that Holt improperly opines that Avco/AVStar customers would

likely not be confused as to the manufacturer of their servo, as this ignores the

Court’s conclusion that confusion is established as a matter of law.73 Relatedly,

according to TNB, Holt’s conclusion that Avco ascribed no value to the RSA Marks

is irreconcilable with the Court’s conclusion that Avco mandated that AVStar use

the RSA Marks. 74 Lastly, TNB argues that Holt engaged in no investigation or

analysis into whether the RSA Marks have value or contribute to consumer

perceptions of AVStar’s products and, in her initial report, Holt conceded that all

profits should be disgorged where confusion is found.75

        Avco responds that the evidence confirms that Avco knew it was purchasing

servos from AVStar, not Precision, and that Avco made a deliberate decision to

purchase from AVStar and, thus, there is no possibility that Avco was confused

when purchasing servos from AVStar. 76       Avco similarly argues that Avco’s

customers would not have been confused, as customers purchase Avco engines

based on the brand of engine, rather than the brand of servo, which is not viewable

in a completed engine.77 Avco further argues that Holt did not change the basis of

her opinion—her report that predated the summary judgment decision makes clear

that the Avco’s decision to purchase servos was based on factors other than


73
     Id. at 11-13.
74
     Id. at 13-14.
75
     Doc. 431 at 15-17.
76
     Doc. 438 at 7-8.
77
     Id. at 8-9.
                                        20
        Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 21 of 45




confusion.78 Finally, Avco notes that simply because Avco directed AVStar to use

the RSA Marks does not mean that purchasing decisions were based upon use of the

RSA Marks.79

         Holt adequately described the basis of her opinion at the Daubert hearing, and

her opinion does not explicitly rely on a lack of confusion but, rather, is based upon

her determination of what factors drove the sales of AVStar servos. Holt explained

that she developed her opinion after she and her team spent more than 1,300 hours

researching the aviation industry and products, analyzing sales patterns, reviewing

depositions and sales data, and interviewing Avco and AVStar employees.80 After

conducting that review, Holt determined that, in her opinion, no sales of servos from

AVStar to Avco would have gone to Precision absent the RSA Mark infringement.81

Rather, the sales from AVStar to Avco were driven by factors such as price, quality,

dependability, on-time delivery, and the relationship with the supplier, none of

which would have changed had AVStar servos not used the RSA Marks.82


78
     Id. at 10-12.
79
     Id. at 14-15.
80
     Doc. 451 at 132. This research undermines TNB’s contention that Holt “undertook no
     investigation or analysis” to determine what drove the purchasing decisions of AVStar’s
     customers. (Doc. 431 at 15-17).
81
     Doc. 451 at 134-35, 138-41.
82
     Id. at 156-62. TNB also asserts that Holt’s opinion should be excluded because she relies on
     the “self-interested” testimony of Avco employees to conclude that purchases were based on
     factors other than the RSA Marks. (Doc. 453 at 19). The fact that Avco employees may have
     some motive to testify falsely is a credibility issue that may be explored at trial, but is no reason
     to discount Holt’s expert opinion at this stage of the proceedings. Similarly, TNB argues that
     the evidence demonstrates that Avco sought to supplant Precision with AVStar as a servo
     supplier and did not merely intend to use a second servo supplier, as Holt opines. (Doc. 431
     at 14-15). Again, this is a factual matter that should be resolved at trial.
                                                    21
        Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 22 of 45




        Holt observed that AVStar sales records support this conclusion: after AVStar

switched to LFC and LFR Marks on their servos, servo sales stayed consistent or

increased, demonstrating that sales were due to factors other than the RSA Marks.83

Holt elaborated that “[w]hen I looked at their sales and profits with the change from

one supplier to two, I didn’t see a price change. I didn’t see any difference. So that

told me they were telling me the truth” about why Avco was purchasing servos from

AVStar.84

        Moreover, although there may have been some instances where AVStar’s use

of the RSA Marks confused some individuals as to who manufactured the servos, as

Holt emphasized, in any damages analysis “it’s the purchase decision maker that

we’re interested in, not an employee or anyone else at Avco.”85 Essentially, the only

relevant question in Holt’s view is whether “those decision makers make different

decisions when the mark is changed, or do they make the same decisions and buy

the same amount of sales at the same profits.”86 Thus, Holt did consider evidence

of actual confusion, but found it irrelevant to her damages analysis, since none of

that evidence implicated the decisionmakers who were making purchasing decisions

for Avco.




83
     Doc. 451 at 142-48; see also Daubert Hearing Ex. CD-3; Doc. 435-7.
84
     Doc. 451 at 175.
85
     Id. at 173.
86
     Id. at 156.
                                               22
        Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 23 of 45




        Similarly, as to sales from Avco to third parties, Holt opined that anywhere

from zero to thirteen percent of Avco’s profits should be disgorged.87 Holt opined

that none of Avco’s sales were driven by the servo that was placed in the engine, and

testified “we have to keep in mind, certain airplanes have to have certain engines.

And the airplanes that have to have the Lycoming engine cannot substitute another

engine. They are designed for the Lycoming engine, and they have to have that

engine. So they don’t care what supplier Lycoming or Avco uses . . . [f]or the servo

or any other part.”88

        Holt testified that her opinion was supported by Avco’s sales figures:

        So we know even before the model number was changed . . . that there
        would not be profit that we would be able to say is driving that purchase
        decision, that the model number is driving that purchase decision,
        because we already knew when they went from one supplier to two and
        the marketplace did not reduce the quantity they bought from them.
        Why didn’t they reduce it? And it’s because they want a Lycoming
        engine. Why do they want a Lycoming engine? Certain airplanes have
        to have that particular engine.89

Thus, in Holt’s opinion, Avco’s customers purchase Avco engines for the same

reasons that Avco purchases AVStar servos: “the quality, the timely delivery . . . that

it will come at a good price, that the quality will be good, . . . that the airplane

manufacturer will not shut down its facility because the engine manufacturer can’t

get them engines on time.”90


87
     Id. at 163-70.
88
     Id. at 165.
89
     Id. at 164.
90
     Id.
                                           23
        Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 24 of 45




        The totality of Holt’s testimony makes clear that, contrary to TNB’s assertion,

Holt’s opinion is not explicitly based on an absence of confusion. While Holt’s

opinion may initially appear to be based on the absence of confusion, the absence of

confusion and the decision to buy servos based on factors other than the RSA Marks

are simply “two sides of one coin.” 91 As Holt explained, “[y]ou either bought

because of price, quality, on-time delivery and the relationship . . . [o]r . . . you were

making the purchase decision because of the confusion.”92 Holt’s opinion is based

upon considerations other than confusion or a lack thereof, and TNB’s efforts to

exclude her testimony on that ground will be denied.

        Finally, the fact that AVStar was contractually obligated to use the RSA

Marks in its servos does not undermine Holt’s opinion. Although the fact that Avco

required the use of RSA Marks may indicate that Avco ascribed some value to those

marks, Holt opined that “when Avco requested that AVStar use the mark, it was in

with all the other requests they had then. They requested certain specifications.

They requested they use the mark. It’s like a preference, if you think of it that

way.”93 Thus, in Holt’s view, Avco preferred the RSA Marks, but did not need them

and, when Avco realized “that [using the RSA Marks] was a problem, they

immediately changed . . . if it were a need, things would [not] have . . . changed. We




91
     Doc. 451 at 175.
92
     Id.
93
     Id. at 238.
                                           24
        Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 25 of 45




would have seen a very different outcome.” 94 Holt further elaborated that any

contractual agreement is irrelevant to a damages analysis: “for damages, what that

means is that we have to look economically. And economically trademarks are made

in the marketplace, not in some agreement that the marketplace doesn’t even know

about.”95 The Court concludes that Holt has adequately explained her opinion with

respect to Avco requiring AVStar to use RSA Marks; whether Holt’s opinion is

correct is a matter left for resolution at trial, not in a motion to exclude.96

                vi.    Request for Reimbursement of Expenses

        TNB also requests reimbursement of its expenses in opposing Holt’s allegedly

untimely proffered opinions, pursuant to Rules 26(a) and 37(c) of the Federal Rules

of Civil Procedure.97 Where a party fails to timely disclose expert opinions, courts

“may order payment of the reasonable expenses, including attorney’s fees, caused

by the failure.”98




94
     Id.
95
     Id. at 203.
96
     TNB also argues that Holt’s opinion is “inconsistent with the undisputed fact that AVStar, at
     AVCO’s direction and with its indemnification of AVStar, maintained use of the RSA Marks
     for approximately nine years before transitioning after the summary judgement order, all the
     while incurring significant legal fees.” (Doc. 431 at 16). TNB apparently believes that Avco
     would not have expended significant time and money litigating this matter if the RSA Marks
     did not hold value to Avco. This, however, does not undermine Holt’s opinion. Not only do
     these facts go to the weight—rather than admissibility—of Holt’s opinion, but Holt provided
     an alternative explanation for why Avco may have persisted in use of the RSA Marks. (Doc.
     451 at 207). Ultimately, whether TNB or Holt is correct is an issue reserved for trial.
97
     Doc. 453 at 21-22.
98
     Fed. R. Civ. P. 37(c)(1)(A).
                                                 25
         Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 26 of 45




         The Court finds that such sanctions are not warranted here. First, the majority

of TNB’s motion to exclude will be denied, as Holt’s reliance on the LFC/LFR Data

did not constitute a new opinion, nor did Holt’s use of her prior marketing

experience.99 Second, although this Court will exclude testimony related to Holt’s

valuation of Precision or the RSA Marks based upon the 2013 Sales Agreement,

Holt’s opinion in that respect does not appear to have been offered in bad faith, and

it does not appear that Holt was withholding her opinion in the hopes of surprising

TNB. Rather, it seems to the Court that Holt was making “off-the-cuff” assertions

in response to counsel for TNB questioning whether Holt “attribute[d] no value to

the trademarks that have been found to be already valid in this case.” 100 Such

remarks are not, in the Court’s view, sanctionable beyond the exclusion of the

underlying opinion.

         B.      Avco’s Motion to Exclude

         Avco seeks to exclude Dana Trexler’s testimony on three primary grounds:

(1) Trexler’s opinion as it relates to the recovery of lost profits is untimely and

otherwise contrary to the evidence of record; (2) her testimony is speculative; and

(3) her rebuttal opinion to Holt’s expert report is untimely and should therefore be

excluded.101

99
      The Court did, of course, grant TNB’s motion to the extent that Holt sought to offer
      independent expert marketing testimony, but the Court does not believe that Holt actually seeks
      to offer an independent expert marketing opinion.
100
      Doc. 451 at 208. See id. at 208-12.
101
      Doc. 433.
                                                  26
         Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 27 of 45




                i.        Timeliness of Trexler’s Opinions

         As to Avco’s first and third argument, Avco contends that TNB originally

made clear that they sought only disgorgements of profits and would not seek

damages for their lost profits, only to change their position long after discovery

closed and summary judgment was granted—in violation of the requirements of Fed.

R. Civ. P. 26(a) and 37(c).102 Moreover, Avco argues that Trexler’s rebuttal analysis

does more than simply rebut Holt’s October 2019 financial updates.103 Rather, Avco

asserts that the “additional critiques” section includes new rebuttals to Holt’s

original 2017 opinion, and is therefore untimely, as rebuttals were due in July

2017.104

         In response, TNB asserts that Trexler never changed her analysis to include a

lost profits analysis—to the contrary, she discussed lost profits in detail in her

original expert reports and at her deposition.105 Accordingly, TNB contends that not

only was Trexler’s opinion timely, but Avco suffered no prejudice, as it was able to

extensively examine Trexler about her opinion during the deposition.106

         The Court finds that Trexler timely disclosed her lost profits analysis. In

Trexler’s January 11, 2017 expert report, she clearly included a detailed analysis for

damages utilizing a lost profit calculation and asserted that TNB is legally able to


102
      Id. at 7-13.
103
      Id. at 22-24.
104
      Id.
105
      Doc. 439 at 3-17.
106
      Id. at 3-7.
                                             27
         Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 28 of 45




recover such damages.107 Thus, Trexler long ago revealed the methodology and

basis for her lost profit calculation, the data supporting it, and her conclusions.

         True, Trexler also asserted—somewhat confusingly—that she had “been

asked to provide an alternate scenario for informational purposes on damages under

a lost profits theory . . .”108 It is this statement that forms the primary basis for

Avco’s motion to exclude. However, as Trexler explained at the Daubert hearing,

the intended meaning of that statement was that “[i]t’s informational purposes for

the Court. Since I know actual damages are a remedy that’s available to the

counterclaim plaintiffs, and I separated the two analyses in my report.”109 Trexler

elaborated:

         I was trying to cull it out and say there’s the disgorgement of profits
         calculation that I did, and separately I calculated actual damages and
         then disgorgement on another component. . . . I wanted to separate them
         because the calculation of lost profits also includes a disgorgement
         piece. And so I didn’t want it to be confusing. I wanted it to be very
         clear in my report that the first calculation I did was solely disgorged
         profits, and the second is lost profits, plus a disgorgement piece. . . .
         And by the time we got into my later reports, I think I had made that
         point enough times that we then moved everything up.110

         Trexler’s explanation satisfactorily addresses the challenged language. The

Court also notes that, as a matter of common sense, it would make little sense for

Trexler to include a lengthy explanation in her report regarding a lost profit



107
      Doc. 434-1 at 8-9, 21-27.
108
      Id. at 11 (emphasis added).
109
      Doc. 451 at 53.
110
      Id. at 115-16.
                                            28
         Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 29 of 45




analysis—which must have entailed a significant amount of time spent compiling

data and calculating numbers—if TNB did not contemplate seeking such

damages.111 TNB’s cross-complaint requests actual damages and an accounting of

any profits derived from the use of the RSA Marks, buttressing the conclusion that

TNB was seeking lost profit damages and, therefore, Holt was offering an actual

opinion on said damages.112

         Even if Holt offered a new damages theory in her October 2019 report, an

analysis of the Pennypack factors demonstrates that her lost profit opinion should

not be excluded. First, there could not have been a great deal of surprise that Holt

and TNB would seek to recover lost profits, as that is both statutorily permissible,

and because Holt offered a lost profit calculation in every expert report that she

proffered, even if she included language in her reports indicating that said

calculation was for informational purposes. Similarly, there does not appear to be

much, if any, prejudice. Trexler confirmed during her deposition that her reports

should be read as indicating that TNB sought damages “in the form of disgorged

profits and/or actual damages.”113 More importantly, during her deposition, Avco



111
      At a fee rate of $460 per hour (Doc. 434-1 at 4), it borders on the absurd to suggest that TNB
      would ask Trexler to expend any amount of time developing calculations for lost profit
      damages that TNB did not seek to recover—this would only provide an irrelevant comparison
      point to the damages that TNB was actually seeking. The only sensible conclusion is that TNB
      asked Trexler to calculate lost profit damages because it sought—or was at least contemplating
      seeking—such damages.
112
      Doc. 144 at 27-28.
113
      Doc. 441 at 21.
                                                   29
         Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 30 of 45




questioned Trexler regarding her lost profit calculations and Trexler explained why

she included the controversial “informational purposes” language.114 Second, the

absence of any real prejudice weighs in favor of admitting the opinion, as there is no

prejudice to cure.

         Third, allowing Trexler’s lost profit calculations would not disrupt trial, as no

trial date has yet been set, and Avco has had ample time to examine and respond to

Trexler’s opinion. Fourth, as detailed above, given that lost profit calculations were

included in Trexler’s first expert report, submitted years ago, and Trexler clarified

her opinion in her 2017 deposition, the Court cannot find any bad faith or willfulness

in the timing of the submission of her lost profit opinion. Finally, the lost profit

calculations are of significant importance, as the exclusion of those calculations

would curtail TNB’s ability to pursue statutorily-permitted damages. Consequently,

the Court finds that Trexler’s opinion regarding lost profits may be admitted at trial.

         Next, Avco argues that Trexler’s rebuttal analysis does more than simply

rebut Holt’s October 2019 financial updates. 115 Rather, Avco asserts that the

“additional critiques” section includes new rebuttals to Holt’s original 2017 opinion,

and is therefore untimely, as rebuttals were due in July 2017.116 TNB responds that

Trexler’s new rebuttals were required because Holt fundamentally altered her




114
      Id. at 11-12, 15, 22-23, 26-36.
115
      Id. at 27-29.
116
      Id.
                                            30
         Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 31 of 45




opinion and, in any event, under the Pennypack factors Trexler’s rebuttal should be

admitted.

         Trexler’s new rebuttal opinions are untimely, as Trexler raises several

critiques of Holt’s opinion that were never before offered in this matter. 117

Moreover, contrary to TNB’s assertion, as discussed above, Holt’s last expert report

did not fundamentally alter her opinion and, thus, did not necessitate a new response

from Trexler.

         Nevertheless, under the Pennypack factors, the Court concludes that Trexler’s

new critiques should not be excluded. First, regardless of the prejudice or surprise

to Avco, Avco had several months between the submission of Trexler’s rebuttal on

November 1, 2019, and the Daubert hearing on February 26, 2020, to prepare to

examine Trexler about these opinions, and there was ample opportunity during the

Daubert hearing to conduct such an examination. Thus, Avco had sufficient time

and opportunity to examine Trexler, which effectively mitigates any prejudice.

         Moreover, because Trexler’s rebuttal was released well in advance of the

Daubert hearing, and Avco was able to question her about those opinions during that

hearing, any untimely submission of Trexler’s rebuttal will engender no delay in

these proceedings. Nor does Trexler’s rebuttal opinion smack of bad faith. Although

the Court does not believe that Holt proffered any new opinions that would require



117
      Doc. 436-2 at 7-9.
                                           31
         Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 32 of 45




a new rebuttal from Trexler, the Court recognizes that some changes in Holt’s

language could have reasonably led Trexler to believe that Holt had altered the basis

of her expert opinion. Finally, there is little importance in the rebuttal opinion, as

Holt has not offered a new opinion that needed to be rebutted. Consequently,

although this presents a close question, the weight of the Pennypack factors tilts

slightly in TNB’s favor, and the Court will not exclude Trexler’s rebuttal opinion.

                ii.        Whether Trexler’s Expert Opinion Should be Excluded

         As to the substance of Trexler’s opinion, Avco contends that Trexler’s opinion

regarding lost profits is unreliable for three reasons.118 First, according to Avco, the

evidence demonstrates that it would have purchased servos from AVStar absent any

infringement, rendering unreliable Trexler’s assumption that Avco would have

continued purchasing solely from Precision absent the infringement.119 Second, and

relatedly, Avco asserts that it was not confused about the source of its servos, and

therefore no lost-sales damages would arise from its purchase of AVStar servos.120

Third, Avco notes that sales from AVStar to Avco increased after AVStar ceased

using the RSA Marks, indicating that Avco did not purchase the servos based on the

RSA Marks.121




118
      Doc. 433 at 13-20.
119
      Id. at 16-17.
120
      Id. at 17-19.
121
      Id. at 19-20.
                                             32
         Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 33 of 45




         TNB responds that Trexler’s opinion is grounded in the undisputed facts and

findings of this Court, and is therefore not speculative.122 Thus, exclusion is not

proper, as any issues go to the weight of Trexler’s opinion, rather than its

admissibility.123 Specifically, TNB argues that Avco’s actions demonstrate that it

only wished to purchase RSA-branded servos and, therefore, all profits derived from

AVStar’s sales of such servos are attributable to the infringement.124 TNB further

argues that actual confusion has been established as a matter of law and there are

documented instances of Avco employees being confused about the type of servo

used.125 TNB contends that increased sales of AVStar servos do not undermine

Trexler’s opinion, as other facts support the value of the trademarks to Avco.126

         Trexler thoroughly explained the basis for her opinion during the Daubert

hearing.       Trexler testified that her calculation for lost profits is relatively

straightforward: because Avco contractually required that AVStar use the RSA

Marks, Trexler concluded that Avco required RSA Marks on any servo that it

purchased; this effectively created a two-supplier market, as only AVStar and

Precision produced servos with RSA Marks.127 Trexler also opined that Avco and

AVStar must have ascribed some value to the RSA Marks because AVStar continued



122
      Doc. 439 at 10-15.
123
      Id.
124
      Id. at 12-14.
125
      Id. at 15-16.
126
      Id. at 16-17.
127
      Doc. 451 at 39-41, 106-07.
                                           33
         Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 34 of 45




using those marks “for ten years despite this litigation.”128 Because Avco required

servos with an RSA Mark, and that involved a two-supplier market, Trexler

concluded that 100% of sales from AVStar to Avco were lost profits for Precision

as, absent AVStar’s infringement, Avco would have had to order those servos from

Precision.129 Trexler therefore took 100% of the profits from the sale of all RSA-

marked servos from AVStar to Avco and subtracted Precision’s incremental costs to

arrive at the total lost profits.130

          Trexler testified that she considered other factors that may have driven Avco’s

purchasing decisions, such as price, quality, and on-time delivery, but found none of

those factors significant because “it really comes back to the fact that it’s a two-

supplier market.”131 When only one other supplier is able to supply RSA-marked

servos, Trexler believed that no other factors would contribute to sales.132 Trexler

testified that she also considered that sales of AVStar servos increased after AVStar

ceased using the RSA Marks, but found that insignificant as well because Avco and

AVStar “are so intertwined . . . [that] it would be difficult to separate the two.”133

          Trexler’s hypothesis, and the evidence supporting it, however, is relatively

weak, as it relies almost entirely on the fact that AVStar was contractually obligated



128
      Id. at 110.
129
      Id. at 40, 105-06.
130
      Id. at 42-45.
131
      Id. at 41; see id. at 40-41.
132
      Id.
133
      Id. at 41; see id. at 112-13.
                                             34
         Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 35 of 45




by Avco to use the RSA Marks and assumes therefore that Avco would only

purchase servos with said marks. This conclusion is strongly undermined by two

facts. First, although Avco may have required AVStar to use RSA Marks, AVStar

nevertheless twice changed its servo markings, demonstrating that any contractual

terms may have been more of a suggestion than a requirement. Second, despite those

contractual terms, it is clear from the evidence that Avco is willing purchase servos

that do not bear RSA Marks. Indeed, sales data confirms that Avco continued to

purchase AVStar servos at consistent levels despite the servo markings having twice

changed—first to LFR, and then to LFC.134 This undermines Trexler’s opinion and

supports Holt’s conclusion that purchasing decisions were based on factors other

than the RSA Marks.

         As Holt stated during the Daubert hearing, Trexler’s opinion that “all sales

would be lost but-for the use of a trademark is a very dangerous place to be.”135 Holt

explained:

         Any damage expert would be frightened that during the case the
         trademark would change, and you would be proven wrong, that your
         causality would be completely shown to be untrue.

         So that’s a very dangerous place. And most trademark experts will be
         very careful that they can absolutely prove it, for the fear that if it
         changed mid-case and now you see that all the sales still go to the
         person, you would be—that would not be allowed. The Court would
         not allow that. And the reason is because your theory under lost profits
         is but-for the use of that mark, you would make all the sales.

134
      See Daubert Hearing Ex. CD-3.
135
      Doc. 451 at 136.
                                           35
         Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 36 of 45




         And the problem is that when that name changes and you can see that
         that’s not true, that means that the causality was not there.136

         Thus, the fact that servo sales were unchanged after AVStar ceased using RSA

Marks is highly damaging to Trexler’s expert opinion, and her opinion seems to rest

upon the slenderest of factual reeds. While the Court has serious concerns with

Trexler’s opinion, such concerns usually go to the weight afforded to an opinion,

rather than its admissibility. As the United States Court of Appeals for the Eighth

Circuit has explained:

         As a general rule, the factual basis of an expert opinion goes to the
         credibility of the testimony, not the admissibility, and it is up to the
         opposing party to examine the factual basis for the opinion in cross-
         examination. Only if the expert’s opinion is so fundamentally
         unsupported that it can offer no assistance to the jury must such
         testimony be excluded.137

         There appears to be at least some factual support for Trexler’s expert opinion,

and that opinion, while weak, is not wholly incredible. Trexler’s opinion will

therefore be admitted and reevaluated after the Court has had the opportunity to

examine all pertinent evidence in this matter. 138 After receiving any relevant


136
      Id. at 136-37.
137
      First Union Nat. Bank v. Benham, 423 F.3d 855, 862 (8th Cir. 2005).
138
      The Court is particularly concerned with two aspects of Trexler’s opinion. First, as Holt noted,
      there is almost no evidence that the RSA Marks actually drove Avco’s purchase of AVStar
      servos. (Doc. 451 at 138). Without further evidence supporting Trexler’s opinion that (1)
      continual use of the RSA Marks during litigation and (2) the contractual obligation to use RSA
      Marks indicates that Avco would only purchase servos with RSA Marks, there is a strong
      likelihood that her opinion will be excluded. Relatedly, Trexler must be prepared to better
      rebut evidence related to AVStar sales of servos bearing the LFC/LFR Marks—evidence that
      appears to be quite harmful to TNB’s claim for damages. Second, Holt testified regarding the
      idea of “price elasticity,” or the concept that an entity will purchase fewer items when the price
      increases. (Id. at 137-38). This concept may not be applicable here: it would seem, from a lay
                                                     36
         Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 37 of 45




evidence, the Court will be in a better position to evaluate whether Trexler’s opinion

is so unsupported by the evidence that it is inadmissible. Because this is a bench

trial, there is little risk to initially permitting Trexler’s opinion because, as the United

States Court of Appeals for the Second Circuit has noted, “there is less danger that

a trial court will be unduly impressed by the expert’s testimony or opinion in a bench

trial.”139 Accordingly, Avco’s motion to exclude Trexler’s lost profit calculations

will be conditionally denied, subject to reevaluation during trial.

          Finally, Avco argues that Trexler’s opinion regarding disgorgement of Avco’s

profits is too speculative to be admitted.140 Specifically, Avco asserts that Trexler

simply applied a 30% profit margin to all AVStar servos used in Avco engines,

without accounting for whether any of the purchases of Avco engines were based

the model of servo used within the engine.141 Additionally, Avco contends that this

Court found Avco only contributorily liable for AVStar’s infringement and, thus,

there is no basis for disgorgement of Avco’s profits.142



      perspective, that Avco would likely not order a large surplus of servos but, rather, would order
      quantities commensurate with their engine sales. However, if unrebutted, this concept may
      further undermine Trexler’s opinion—particularly since AVStar servos were 51% less
      expensive than Precision—and Trexler should be prepared to address this issue at trial. (Doc.
      451 at 70).
139
      Fed. Trade Comm’n v. BurnLounge, Inc., 753 F.3d 878, 888 (9th Cir. 2014) (internal quotation
      marks omitted). See also Whitehouse Hotel Ltd. P’ship v. Comm’r of Internal Revenue, 615
      F.3d 321, 330 (5th Cir. 2010) (noting that “the importance of the trial court’s gatekeeper role
      is significantly diminished . . . because, there being no jury, there is no risk of tainting the trial
      by exposing a jury to unreliable evidence”).
140
      Doc. 433 at 20-22.
141
      Id.
142
      Id. at 21-22.
                                                     37
         Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 38 of 45




         TNB replies that Trexler’s disgorgement analysis is not speculative, since

RSA Marks have a well-established secondary meaning that may have aided

Lycoming engines’ reputations, and other evidence supports the conclusion that one

hundred percent of sales from AVStar to Avco would have instead gone to Precision

absent the infringement.143

         Trexler’s methodology is not wholly speculative. She explained that, as with

AVStar sales, she believed that 100 percent of profits from AVStar servos that were

placed in Avco/Lycoming engines should be disgorged from Avco.144 However,

because Avco “doesn’t track . . . its engine revenue[] by component” Trexler needed

to come up with an alternative method of calculating the profits that Avco derived

from the inclusion of infringing AVStar servos in the engines that Avco sold.145

Trexler thus conducted market research and determined that “companies in aircraft

engine and parts industry . . . generally have profits between 31 and 35 percent.”146

Using that number as a benchmark, Trexler assumed that Avco marked up the cost

of servos by 30 percent “so they could hit that 30 percent [profit] margin” on the sale

of its engines.147 There is at least some data to support Trexler’s calculations, and

there does not appear to be any better method to determine profits from Avco’s

inclusion of AVStar servos in its engines.


143
      Doc. 439 at 17-20.
144
      Doc. 451 at 23, 31.
145
      Id. at 31.
146
      Id. at 33.
147
      Id.
                                          38
         Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 39 of 45




         Moreover, although it may well be that less than 100 percent of profits from

Avco’s sales of engines that incorporate infringing AVStar servos should be

disgorged, TNB only bears “the burden of establishing the defendants’ gross revenue

from infringement.” 148 It is then Avco’s “burden . . . to apportion the revenues

between their infringing and non-infringing conduct.”149 Trexler’s failure to so do

does not therefore render her opinion inadmissible. Additionally, while there is

some basis to conclude that Avco’s profits should not be disgorged, it is at least

arguable that Avco was unjustly enriched from the infringement; Avco’s attacks on

Trexler’s opinion related to disgorgement of Avco’s profits thus goes more to weight

than admissibility, and is a matter better left for resolution at trial.

         C.     Remaining Motions

         TNB further moves to exclude evidence or argument related to matters already

decided by the Court.150 TNB asserts that it reasonably anticipates that Avco will

seek to relitigate issues that were decided by this Court at the summary judgment

stage, including questions of whether (1) the RSA Marks are valid, (2) the

infringement caused confusion, and (3) any infringement was intentional and

deliberate. 151 If such evidence were not excluded, TNB argues, trial would be




148
      William A. Graham Co. v. Haughey, 568 F.3d 425, 431 n.5 (3d Cir. 2009).
149
      Id.
150
      Docs. 428, 429.
151
      Doc. 429 at 6-8.
                                              39
         Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 40 of 45




delayed by irrelevant witnesses and evidence that would simply distract from the

only remaining issues in this case—the amount of damages to be awarded to TNB.152

         Avco agrees that the validity of the RSA Marks has been found as a matter of

law, and therefore does “not intend to challenge that finding in the damages trial

proceeding.” 153 Avco responds, however, that actual confusion is relevant to

damages, and it should have the opportunity to demonstrate that AVStar sales were

not derived from the infringing use. 154 As to intentional infringement, Avco

contends that, in the summary judgment motion, this Court determined intentionality

only in the context of liability, but did not decide the issue of willful infringement,

which is critical to any damages analysis. Because TNB never sought summary

judgment on this issue, Avco did not have the opportunity to submit evidence

demonstrating that any infringement was not willful.155 Finally, Avco asserts that

TNB’s motion is an improper attempt to remove broad and unspecified categories

of evidence from trial.156

         With respect to intentional infringement, the Court previously concluded that

Avco intentionally used TNB’s trademark but made no finding as to whether Avco

intentionally infringed upon TNB’s trademark. For example, on page five of this

Court’s summary judgment Memorandum Opinion of April 9, 2018, it noted that


152
      Id.
153
      Doc. 437 at 2.
154
      Id. at 11-12.
155
      Id. at 4-10.
156
      Id. at 12-14.
                                           40
         Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 41 of 45




evidence demonstrated “an obligation on the part of AVStar to use the same RSA-

based model numbers used by Precision WA.”157 The Court also listed examples of

instances where Avco directed the “use” of RSA Marks.158

         Importantly, the Court’s findings in the summary judgment Memorandum

Opinion were in furtherance of determining whether the RSA Marks had a

“secondary meaning,” which was critical in finding that those marks are valid and

protectable.159 The secondary meaning inquiry does not focus on whether there was

intentional infringement but, rather, whether there was intentional copying of a

mark.160 This distinction is important, as one may intentionally copy a mark without

knowledge that the mark was protected. 161 Thus, this Court’s 2018 summary

judgment ruling did not address the question of whether Avco intentionally infringed

upon the RSA Marks.




157
      Doc. 356 at 5.
158
      Id. at 5 n.19.
159
      See id. at 20-22.
160
      See Ford Motor Co. v. Summit Motor Products, Inc., 930 F.2d 277, 297 (3d Cir. 1991) (noting
      that “evidence of copying” is a “vitally important factor” in determining secondary meaning);
      Progressive Distribution Servs., Inc. v. United Parcel Serv., Inc., 856 F.3d 416, 436 (6th Cir.
      2017) (“Circumstantial evidence of copying, particularly the use of a contested mark with
      knowledge that the mark is protected, may be sufficient to support an inference of intentional
      infringement where direct evidence is not available”).
161
      Cf. Groeneveld Transp. Efficiency, Inc. v. Lubecore Int’l, Inc., 730 F.3d 494, 514 (6th Cir.
      2013) (“The clear import of the twin principles that copying in the absence of copyright or
      patent protection often serves useful purposes, and that the concern of trademark law is not
      about copying per se but about copying that engenders consumer confusion, is that the
      appropriate ‘intent’ to focus on is not the intent to copy but rather the intent to deceive or
      confuse”).
                                                  41
         Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 42 of 45




         Moreover, evidence of whether Avco intentionally infringed upon the RSA

Marks is important in determining whether to award damages, and in what amount.

The Third Circuit has held that “in evaluating whether equity supports disgorging

the infringer’s profits,” courts should examine six non-exhaustive factors, one of

which is “whether the defendant had the intent to confuse or deceive.”162 Thus,

evidence of whether Avco intentionally infringed on the RSA Marks is relevant to

the remaining issue that will be explored at trial, and TNB’s motion will be denied.

         As to TNB’s motion to exclude evidence related to confusion, although this

Court previously concluded that there was a likelihood of confusion, and at least

some instances of actual confusion,163 that finding does not preclude Avco from

offering evidence related to actual confusion on the part of Avco for two reasons.

         First, evidence of confusion—and an intent to confuse—are relevant to

whether damages should be awarded in the first instance. Another of the factors to

consider in whether to award damages is “whether sales have been diverted” due to

the infringement.164 If there were no confusion amongst the purchasers at Avco,

there is less likelihood that sales from AVStar to Avco were diverted from Precision.

         Second, and relatedly, evidence of what drove Avco’s purchases of AVStar

servos is relevant to apportionment of damages. As Holt explained during the



162
      Banjo Buddies, Inc. v. Renosky, 399 F.3d 168, 175 (3d Cir. 2005) (internal quotation marks
      omitted).
163
      Doc. 356 at 21 n.94.
164
      Banjo Buddies, 299 F.3d at 175.
                                                42
         Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 43 of 45




Daubert hearing, the absence of confusion and the decision to buy servos based on

factors other than the RSA Marks are simply “two sides of one coin”165 and “[y]ou

either bought because of price, quality, on-time delivery and the relationship . . . [o]r

. . . you were making the purchase decision because of the confusion.”166 While

evidence of confusion is relevant to apportionment, its relevance is limited, and

Avco’s leeway to explore such evidence will be highly circumscribed at trial.

         Finally, Avco has filed a motion to strike TNB’s reply brief,167 which Avco

asserts has been improperly filed without leave of the Court.168 Alternatively, Avco

asks the Court to accept its sur-reply brief. 169 TNB responds that its brief was

appropriate because it needed to respond to issues raised for the first time at the

Daubert hearing and needed to respond to alleged inaccuracies in Avco’s brief.170

         Avco is correct that the Court did not authorize TNB to file a reply brief. To

the contrary, when counsel for TNB noted that he may wish to file a reply brief, this

Court deferred a decision on his request, but noted that it would issue an Order that

memorialized a briefing schedule. 171 The Court issued a scheduling order the

following day that authorized TNB to file a supplemental brief, and Avco to file a




165
      Doc. 451 at 175.
166
      Id.
167
      Doc. 457.
168
      Doc. 458 at 5.
169
      Id. at 6-10.
170
      Doc. 459.
171
      Doc. 451 at 253.
                                           43
         Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 44 of 45




response brief two weeks thereafter.172 The Court did not authorize TNB to file a

reply brief. Although TNB asserts that its reply brief is permitted under Local Rule

7.7, the Local Rules are clear that an Order of the Court that is inconsistent with the

Local Rules suspends those rules to the extent that the two are inconsistent. 173

Accordingly, under this Court’s Briefing Order, TNB’s reply brief was not

authorized.

         While neither TNB’s reply brief nor Avco’s sur-reply brief are authorized—

and neither are terribly helpful to the Court—the best solution to the dispute at this

point in time is simply to accept both briefs. Consequently, Avco’s motion to strike

will be denied, but the Court will accept its sur-reply brief. Counsel for Avco and

TNB are admonished, however, that the Court expects strict compliance with its

Orders. We are rapidly approaching the end of this litigation, and this matter should

not devolve into bickering about minor and peripheral procedural matters.

III.     CONCLUSION

         In accordance with the above discussion, TNB’s motion to exclude is granted

in part and denied in part and its request for sanctions denied, while its motion to

exclude evidence or argument related to matters already decided by the Court is




172
      Doc. 452.
173
      See Local Rule 1.3 (“When a judge of this court issues any order in a specific case which is
      not consistent with these rules, such order shall constitute a suspension of these rules for such
      case only and only to the extent that it is inconsistent”).
                                                     44
      Case 4:12-cv-01313-MWB Document 461 Filed 06/22/20 Page 45 of 45




denied. Avco’s motion to exclude is conditionally denied, as is its motion to strike,

while its request to submit a sur-reply brief is granted.

      An appropriate Order follows.



                                                BY THE COURT:


                                               s/ Matthew W. Brann
                                               Matthew W. Brann
                                               United States District Judge




                                          45
